DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of October 2, 2020 Applicant’s claim for the benefit of Foreign application IT102019000017909 with the filing date of October 3, 2019 is acknowledged. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 2, 2020 and March 25, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 8-10 recite “providing, by each mobile device of said plurality of mobile devices, an application server with a first plurality of information representative of the vehicle travelling on a portion of the supervised road network…”. This is indefinite. The specification does disclose in paragraph 52 “Each mobile device of said plurality of mobile devices 102, via the application software, is configured to provide the application server 101 with a first plurality of information IF1 representative of the relative vehicle 103 travelling on a portion 104' of the supervised road network 104…”. For purposes of the art rejection below, the examiner interprets lines 8-10 to possibly say “providing to an application server, by each mobile device of said plurality of mobile devices, a first plurality of information representative of the vehicle travelling on a portion of the supervised road network…”
Regarding claim 12, the claim recites “Method according to claim 1, wherein the first plurality of information collected by the application server from each mobile device of said plurality of mobile devices comprises direction of the vehicle on which the mobile device is present, speed of the vehicle on which the mobile device is present, points of passage of the vehicle on which the mobile device is present, hour of the passage.” The claim lacks “and” or “or” at the end of the list. For purposes of the art rejection below, the examiner interprets the claim to say “…which the mobile device is present, and hour of the passage”, see paragraph 57 of the specification.
Any claim not specifically mentioned have been included
based on their dependency.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (US Pub. No. 2011/0034183) further in view of Pittman et al. (US 20180300761).
Regarding claim 1, Haag teaches a method for providing users with prompt information, instructions and advanced virtual road signposting about supervised road conditions, comprising: running an application software on a plurality of mobile devices (see at least Haag para 31: "In one embodiment, the user of device 140 downloads, permits, or accesses an application on device 140, shown as application 142, or, alternatively, application 142 can be available automatically, as part of another application or program, or added by a network administrator, service provider, or pursuant to regulations or safety procedures."), one or more mobile devices of said plurality of mobile devices being associated to a user on a vehicle travelling a supervised road network,  the application software generating a unique identifier to be associated to the mobile device (see at least Haag para 27: "For example, the user-profiles data store is capable of storing contact information, user identifiers, device identifiers, routes, plans, programmed requests, settings or alert statuses associated with mobile devices, such as device 140."); providing, by each mobile device of said plurality of mobile devices, an application server with a first plurality of information representative of the vehicle travelling on a portion of the supervised road network on which the vehicle is travelling associating to said first plurality of information the unique identifier of the mobile device (see at least Haag para 29: "Additionally, in an exemplary embodiment of the present invention, management server 126 is configured to receive location data 128 associated with a computing device, such as device 140."), said first plurality of information comprising at least the position of the mobile device (see at least Haag para 51: "Locations of devices can be obtained or determined by remote sources. In an example, GPS technology is used to automatically locate computing devices that are associated with vehicles."); collecting, by the application server, the first plurality of information and the unique identifier received by each mobile device of said plurality of mobile devices (see at least Haag para 38: "In other cases, an application, file, or transmission of device-specific information is enabled through a registration or sign-in process. Access to device-specific information can be granted at any time, in order to facilitate real-time data collection."); sending, by the application server, to said mobile device a message comprising information representative of the road traffic condition of the portion of the supervised road network identified by the position of the mobile device, based on the unique identifier of said mobile device (see at least Haag para 50: "Travel information, or alerts, are distributed based on a device-location factor 212 in embodiments of the present invention. In an embodiment, a device-location factor 212 is used by an application, such as decision engine 122, to configure an alert, including formatting an alert based on the locations of mobile computing devices."); receiving, by said mobile device of said plurality of mobile devices, the recognized at least one virtual road signpost (see at least Haag para 30: "Alert 134 can be received at a device 140 as data (including one or more data packets), or as a signal, file, tone, or an indication for action by a mobile device, such as activating a local tone or alert.") and storing, by the mobile device of said plurality of mobile devices, by the application software running on the mobile device, the state of the action associated in the advanced virtual road signpost into the mobile device (see at least Haag para 48: "The factors include current, or recent, data that is obtained from a device (e.g., device 140, a transportation device, or a sensor) prior to a determination by decision engine 122, in an embodiment. Embodiments also include using stored or archived data from a database, record, or source, such as regulatory information for a location (e.g., state or city rules). Stored data can be accessed and included with other traffic information any time prior to use by engine 122."). While Haag does not explicitly teach recognizing, by the application server, the presence of the application software running on a mobile device of said plurality of mobile devices in a vehicle on a portion of the supervised road network, Haag does teach transmitting position location and performing actions based on the location (see at least Haag para 19: "Mobile devices provide positioning information that can be used to determine a location. In an example, a vehicle including a computing device may be too distant from a transportation event or device, such as a sign, to receive information directly; positioning data enables directing traffic information to the computing device in accordance with one or more factors."). It would have been obvious to someone skilled in the art before the effective filing date to have the application server compare the received position data of a device with the position data of a traffic incident based on the motivation to inform the computing device with relevant information. While Haag does not explicitly teach the providing, by the application server, a set of virtual road signposts, in fixed locations on the supervised road, with associated positions and directions, Haag does teach providing traffic information such as traffic incidents and congestion (see at least Haag para 35: "Traffic management center 114B may provide traffic information 110 that is distributed to vehicles in accordance with embodiments of the present invention. TMC 114B can be an application that is used by systems to provide certain information, such as traffic incidents and congestion.") it would have been obvious to someone skilled in the art before the effective filing date to filter alerts of congestion to only devices going towards the congestion and on the same side of the road as the congestion based on the motivation to provide relevant information to the user. While Haag does not explicitly teach recognizing, by a mobile device of said plurality of mobile devices running the application software, the presence of at least one virtual road signpost of the set of virtual road signposts provided by the application server, on the portion of the supervised road network, Haag does teach transmitting an application identifying routes or travel plans of a user and distributing travel information (see at least Haag para 19: "Travel information, or alerts, are distributed based on user-preference factor 216 in embodiments. User preferences include configured routes or travel plans input by the user, or associated with the user and identified by an application."). It would have been obvious to someone skilled in the art before the effective filing date to have the mobile device compare the position data of the device with the position data of a signage based on the motivation to inform the computing device with relevant information.  Haag further teaches performing, by the mobile device of said plurality of mobile devices, by the application software running on the mobile device, the [alert] according to trigger information, action information and reactivation details of the [alert] (see at least Haag para 53: "The device-location factor is used in combination with other information, such as weather or road conditions, or the surrounding traffic environment, in embodiments. In one exemplary embodiment, a mobile device travelling on a narrow bridge is able to receive text alerts in certain conditions (e.g., temperatures above the freezing level), but is only able to receive audio alerts in other conditions ( e.g., temperatures below the freezing level), or is not able to receive alerts until a change in conditions ( e.g., exiting the narrow bridge, stopping the vehicle or movement of the device, or temperatures rising above the freezing level). If the alert is not distributed after a predetermined period of time, or after a change in location over a threshold amount, the alert expires in embodiments of the present invention, and the alert may be terminated or re-routed."). While Haag does not explicitly teach the step of performing comprising a step of setting, by said mobile device of said plurality of mobile devices, by the application software running on the mobile device, a state of an action associated to the advanced virtual road signpost as "active" or "inactive", Haag does teach filtering on traffic-event information (see at least Haag para 20: "Mobile devices enable positioning information to be determined during use, thereby permitting filtering, or other actions, to be performed on traffic-event information based on a location."). Performing actions  on the traffic-event information would be "active" while filtering would be "inactive". While Haag does not explicitly teach the step of setting and storing comprises steps of: upon receiving the advanced virtual road signpost, setting, by the mobile device of said plurality of mobile devices, by the application software running on the mobile device, the state of any action associated to the advanced virtual road signpost as "active" and storing the state as "active" into the mobile device;, the applicant discloses "State 'active' means that the action associated to the advanced virtual road signpost 105' is enabled to be executed when trigger conditions are met." (para 124). Haag teaches displaying alerts or options to view or hear alerts (see at least Haag para 70: "The device 300 includes a user-interface 310 that presents or displays alerts, or options to view or hear alerts. User-interface 310 includes an alert-indicator view 312 that indicates an application or alert menu."). The options to view or hear alerts is similar to the alerts being active. By selecting the alert and the method of communication it triggers the alerts to be executed. Therefore it would have been obvious to someone skilled in the art before the effective filing date to set an alert as active based on the motivation to execute the associated action when the user selects it. While Haag teaches filtering content, the content is only filtered before it has been displayed. However it would have been obvious to someone skilled in the art to set the state of the action as inactive as the limitation “when the state of the action associated to the advanced virtual signpost is active and said action is executed, setting, by the mobile device of said plurality of mobile devices, by the application software running on the mobile device, the state of the action of the advanced virtual road signpost as "inactive" and storing the state as "inactive" into the mobile device” is describing clearing notifications after they have been acted upon. While Haag does not explicitly teach "reactivation conditions" Haag does teach holding alerts until conditions are met (see at least Haag para 61: "In an embodiment, alerts directed to devices traveling in vehicles over a particular speed, such as 50 miles per hour, will be configured to be held until the vehicle travels below 50 miles per hour, or until a certain amount of time elapses (whereby an alert may be re-directed or terminated). In another example, a mobile device decelerating at a rate above a certain amount will not immediately receive alerts, or may receive alerts at an alternate, accessible destination."). The held alerts are not acted upon and can be considered inactive. When the vehicle travels below 50 mph or a certain amount of time elapses the alert is activated as initially set or altered in an accessible manner. It would have been obvious to someone skilled in the art to reactivate the signpost  in more suitable conditions based on the motivation not to distract the driver while still informing them of traffic information.
Haag teaches all these limitations in reference to alerts, but Haag does not explicitly teach an advanced virtual road signpost. However Pittman teaches in the field of location based advertising running an application software on a plurality of mobile devices (see at least Pittman para 38: "FIG. 22 illustrates a flow chart of a method for providing stand-alone application, API, or SDK, in accordance to embodiments disclosed herein"), providing, by the application server, a set of virtual road signposts, in fixed locations on the supervised road, with associated positions and directions (see at least Pittman para 86: "The online platform may be used by individuals or companies to provide geolocation and time based advertisements associated with real and/or virtual signage to mobile users and also track user interaction with the geolocation and time based advertisements"); recognizing, by a mobile device of said plurality of mobile devices running the application software, the presence of at least one virtual road signpost of the set of virtual road signposts provided by the application server, on the portion of the supervised road network (see at least Pittman para 88: "As an example, users who drive by a geolocation may be "beaconed" or provided with promotional content through, for example, an mobile device application."); receiving, by said mobile device of said plurality of mobile devices, the recognized at least one virtual road signpost (see at least Pittman para 90: "Accordingly, as a user drives by the traditional or digital signage and/or the location associated with the virtual signage, a mobile device of the user gets beaconed with promotional content. Alternatively, the mobile device of the user may determine a geolocation of the mobile device and transmit the geolocation to the online platform. Subsequently, the online platform may transmit the promotional content to the mobile device."); performing, by the mobile device of said plurality of mobile devices, by the application software running on the mobile device, the advanced virtual road signpost according to trigger information, action information and reactivation details of the advanced virtual road signpost (see at least Pittman para 82-85: "associate content to be delivered in response to an activation of those assets (e.g., an AdDrop™), including interactivity criteria, if applicable, iii) specify triggers for delivering the AdDrop™ (e.g., space/time/event) and target consumer profiles for receiving the AdDrop™ (e.g., Gender/Demographic/Propensity/Interest/Behavior/ Etc.),  iv) transmit interactive AdDrop™ for engagingthe consumer at the right time/place, with the targeted profile, and v) track user engagement and provide analytics on consumer engagement."), the step of performing comprising a step of setting, by said mobile device of said plurality of mobile devices, by the application software running on the mobile device, a state of an action associated to the advanced virtual road signpost as "active" or "inactive" (see at least Pittman para 133: "Consistent with embodiments of the present disclosure, activation parameters may determine what triggers an ad delivery event to commence. For example, the activation parameters may occur based on, but not limited to, the following parameters:") and storing, by the mobile device of said plurality of mobile devices, by the application software running on the mobile device, the state of the action associated in the advanced virtual road signpost into the mobile device (see at least Pittman para 411: "Further, the method 800 may include a step 804 of storing, using a storage of the mobile device, each of the first geolocation and the advertisement content."), the step of setting and storing comprises steps of: upon receiving the advanced virtual road signpost, setting, by the mobile device of said plurality of mobile devices, by the application software running on the mobile device, the state of any action associated to the advanced virtual road signpost as "active" and storing the state as "active" into the mobile device (see at least Pittman para 68: "Consistent with embodiments of the present disclosure, modules may enable the consumer to interact with the AdDrop™ through a user interface (UI) layer integrated to the device receiving the AdDrop™.") when the state of the action associated to the advanced virtual signpost is inactive and reactivation conditions of the advanced virtual road signpost correspond to the reactivation conditions associated to the advanced virtual road signpost, setting, by the mobile device of said plurality of mobile devices, by the application software running on the mobile device, the state of the action of the advanced virtual road signpost as "active" and to store the state as "active" into the mobile device (see at least Pittman para 363: "As rules and criteria are met, based on tracking performed by the Consumer Tracking Layer, additional content segments may be revealed;").
While Pittman does not explicitly teach sending, by the application server, to said mobile device a message comprising information representative of the road traffic condition of the portion of the supervised road network identified by the position of the mobile device, based on the unique identifier of said mobile device, Pittman does teach sending advertisements when a user is near a geolocation associated with the virtual signage (see at least Pittman para 87: "A virtual signage works much like a traditional or digital signage in that a user can see an advertisement when the user is physically located near a geolocation associated with the virtual signage. Accordingly, the online platform may broadcast the advertisement to the user when the user is a vicinity of the traditional or digital signage."). Pittman does not explicitly teach when the state of the action associated to the advanced virtual signpost is active and said action is executed, setting, by the mobile device of said plurality of mobile devices, by the application software running on the mobile device, the state of the action of the advanced virtual road signpost as "inactive" and storing the state as "inactive" into the mobile device. However Pittman does teach providing promotional content based on criteria fulfillment (see at least Pittman para 67: "The platform may track the consumer's behavior against the interactivity criteria for revealing the promotional content. Upon detection of the fulfillment of the interactivity criteria ( e.g., the consumer has arrived at the location within the predetermined period of time/via the specified route), the promotional content may be provided to the user."). It would have been obvious to someone skilled in the art to set the promotional criteria to “inactive” if the user is in the area but does not fulfil the criteria based on the motivation to only provide relevant promotions to the user.
It would have been obvious to someone skilled in the art to combine the traffic alerts in Haag with the virtual signposts of Pittman based on the motivation to transmit information to the road users to inform them of future road conditions based on their current geographic location and their planned route.
Regarding claim 2, the combination of Haag and Pittman remains as applied to claim 1. Pittman further teaches wherein the advanced virtual road signpost comprises trigger conditions, action information and reactivation conditions, said trigger conditions being conditions that should be met in order to execute an action (see at least Pittman para 133: "Consistent with embodiments of the present disclosure, activation parameters may determine what triggers an ad delivery event to commence."), and said action information are software operations that should be executed by the application software running on said mobile device with support information included in the advanced virtual signal signpost (see at least Pittman para 157: "Embodiments of the present disclosure are enabled to determine an instance of space and time, aligned to trigger an AdDrop™. The following section discloses, in part, what parameters may activate an AdDrop™ sequence to occur."), While reactivation conditions being said conditions under which an already executed action should be set in active state by the application software running on the mobile device is not explicitly disclosed, it is well known in the art to repeat action if conditions are met, or if they are still met after a period of time.
Regarding claim 6 the combination of Haag and Pittman remains as applied to claim 1. Pittman further teaches wherein the set of virtual road signposts, in fixed locations on the supervised road, with associated positions and directions, are provided by the application server (see at least Pittman para 86: "The online platform may be used by individuals or companies to provide geolocation and time based advertisements associated with real and/or virtual signage to mobile users and also track user interaction with the geolocation and time based advertisements"). Haag further teaches delivered, when pre-set conditions and policies are met upon evaluation (see at least Haag para 61: "In an embodiment, alerts directed to devices traveling in vehicles over a particular speed, such as 50 miles per hour, will be configured to be held until the vehicle travels below 50 miles per hour, or until a certain amount of time elapses (whereby an alert may be re-directed or terminated). In another example, a mobile device decelerating at a rate above a certain amount will not immediately receive alerts, or may receive alerts at an alternate, accessible destination.").
Regarding claim 7, the combination of Haag and Pittman remains as applied to claim 1. Haag further teaches a step of broadcasting, by the application server, data is deliverable, when required, as audio messages by using Text To Speech, technology of the mobile device (see at least Haag para 44: "Alerts may include tags to only be delivered when text-to-speech technology is available, either on device 140 or another, connected device ( e.g., a car speaker or cellular phone headset).").
Regarding claim 8, the combination of Haag and Pittman remains as applied to claim 7. While the combination does not explicitly teach sending, by the mobile device, to the application server a confirmation that said action to be performed associated to said information and/or to said at least one advanced virtual road signpost, comprised in the message, sent by the application server, has been received and executed by the mobile phone. Confirmation of sent instructions is well know in the art of messaging, such as read receipts and tracking interactivity. It would have been obvious to someone skilled in the art before the effective filing date to include confirmation of actions based on the motivation to provide promotional content to users who interacted with the virtual signpost or to verify there is not an error in the system.
Regarding claim 9, the combination of Haag and Pittman remains as applied to claim 1. Haag further teaches identifying, by the application server, the unique identifier associated to the mobile device by the application software running on a mobile device of said plurality of mobile devices in a vehicle travelling on a portion of the supervised road network (see at least Haag para 57: "Travel information, or alerts, are distributed based on user-preference factor 216 in embodiments. Examples of user settings include preferred message types, formats, lengths, languages, or volume levels for use in delivering or distributing alerts to devices. User preferences include configured routes or travel plans input by the user, or associated with the user and identified by an application.") and evaluating if triggering conditions such as position, speed, direction, type of vehicle, nature of transport and others specific and customizable identifiers associated to the unique identifier of the software application are met in order to provide relevant information to be delivered by the appropriate and established advanced virtual road signpost related to the specific portion of a supervised road (see at least Haag para 62: "In an exemplary embodiment, a first device speed is applied to filter messages of a first priority level, and/or messages associated with a time-period, such as messages relevant to a time-period more than twenty-four hours in the future.").
Regarding claim 11, the combination of Haag and Pittman remains as applied to claim 1. Pittman further teaches wherein the set of virtual road signposts, sent by the application server, belongs to the group consisting of: message limited within a specific section of a supervised route (see at least Pittman para 83: "iii) specify triggers for delivering the AdDrop™ (e.g., space/time/event) and target consumer profiles for receiving the AdDrop™ (e.g., Gender/Demographic/Propensity/ Interest/Behavior/ Etc.),").
Regarding claim 12, the combination of Haag and Pittman remains as applied to claim 1. Haag further teaches wherein the first plurality of information collected by the application server from each mobile device of said plurality of mobile devices comprises direction of the vehicle on which the mobile device is present, speed of the vehicle on which the mobile device is present, points of passage of the vehicle on which the mobile device is present, hour of the passage (see at least Haag para 77: "In another case, two vehicles that are associated with mobile computing devices are not on a planned route, but it is discerned that a first vehicle is traveling behind a second vehicle, along a certain road or in the same direction. In this case, it may be determined that the first vehicle is likely to encounter the same location or traffic event as the second vehicle, based on location and/or movement information. The second vehicle decelerates due to an accident. This information may be used, alone or in combination with other data about the accident, as traffic information 110.").
Regarding claim 13, the claim discloses a system to implement the method of claim 1. Therefore, the rejection of claim 1 with Haag and Pittman is applied to claim 13. 
Regarding claim 14, the combination of Haag and Pittman remains as applied to claim 13. Pittman further teaches said trigger conditions are conditions that should be met in order to execute an action (see at least Pittman para 133: "Consistent with embodiments of the present disclosure, activation parameters may determine what triggers an ad delivery event to commence."), said action information are software operations that should be executed by the application software running on said mobile device with support information included in the advanced virtual signal signpost (see at least Pittman para 157: "Embodiments of the present disclosure are enabled to determine an instance of space and time, aligned to trigger an AirDrop™. The following section discloses, in part, what parameters may activate an AirDrop™ sequence to occur."). While not explicitly reactivation conditions Pittman teaches a rules and criteria are met, revealing additional content (see at least Pittman 363). It is well known in the art to repeat action if conditions are met, or if they are still met after a period of time.
Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag in view of Pittman further in view of Kato (JP 2006318274).
Regarding claim 3, the combination of Haag and Pittman remains as applied to claim 1. While not the combination does not explicitly teach receiving a confirmation, Haag teaches monitoring positions of vehicles to verify the action was followed. Kato teaches in a similar field of signposting collecting, by a traffic manager module, the first plurality of information and the unique identifier received by each mobile device of said plurality of mobile devices which responds to a verification of action executed, associated with speed and direction and other specific and customizable information, collected by the application server (see at least Kato para 79: "In step S603, the server 300 acquires a virtual signpost ID and a member number from the mobile terminal 100. In this case, communication between the portable  terminal 100 and the server 300 can be realized using an HTTP protocol. In step S606, using the acquired member number, the member is authenticated in step S606."); receiving, by the traffic manager module, a confirmation from a mobile device of said plurality of mobile devices that said actions to be performed associated to said information and/or to said at least one virtual signpost, comprised in the message, sent by the application server, has been applied by said mobile device (see at least Kato para 80: "Note that it is also possible to notify that the content has been successfully acquired from the portable terminal 100, and thereby confirm the completion of distribution of the content on the side of the server 300."). It would have been obvious to someone skilled in the art before the effective filing date to include sending a confirmation based on the motivation to not have to interpret movements as executed or ignored.
Regarding claim 15, the combination of Haag and Pittman remains as applied to claim 13. While not the combination does not explicitly teach receiving a confirmation, Haag teaches monitoring positions of vehicles to verify the action was followed. Kato teaches in a similar field of signposting the traffic manager module being configured to collect the first plurality of information and the unique identifier received by each mobile device of said plurality of mobile devices collected by the application server (see at least Kato para 79: "In step S603, the server 300 acquires a virtual signpost ID and a member number from the mobile terminal 100. In this case, communication between the portable  terminal 100 and the server 300 can be realized using an HTTP protocol. In step S606, using the acquired member number, the member is authenticated in step S606."), the traffic manager module being further configured to receive a confirmation from a mobile device of said plurality of mobile devices that said message, sent by the application server, has been received (see at least Kato para 80: "Note that it is also possible to notify that the content has been successfully acquired from the portable terminal 100, and thereby confirm the completion of distribution of the content on the side of the server 300."). It would have been obvious to someone skilled in the art before the effective filing date to include sending a confirmation based on the motivation to not have to interpret movements as executed or ignored.
Claim(s) 4, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag in view of Pittman in view of Kato further in view of Yang (USP 11,232,705).
Regarding claim 4, the combination of Haag, Pittman, and Kato remains as applied to claim 3. Haag further teaches a step of providing, by the traffic manager module, the application server with a second plurality of information representative of the road traffic condition of the portion of the supervised road network identified by the position of the mobile device (see at least Haag para 39: "Position information that is derived from mobile devices can be used as traffic information 110, or to confirm or configure transportation information that is distributed in accordance with the present invention. Embodiments use locations or speeds to determine traffic events."), said second plurality of information representative of the road traffic condition of the portion of the supervised road network being generated by the traffic manager module based on: first information internal to the traffic manager module (see at least Haag para 91: "In one instance, a vehicle enters a highway that is designated as a high-risk, or accident-prone, area. This may be determined by criteria such as the speed limit, use ( e.g., commuter or special-event uses), or historical data (e.g., weather or accidents-per-driver).") second information external to the traffic manager (see at least Haag para 92: "In one example, a major sports event is planned and the local government has authorized closing a street that is expected to have increased pedestrian traffic during the event.") the collected first plurality of information and the unique identifier received by each mobile device of said plurality of mobile devices (see at least Haag para 94: "In embodiments, characteristics of an identified driver are used to block or format data"). While Haag does not explicitly teach the confirmation as received from a mobile device of said plurality of mobile devices that said actions to be performed associated to said information and/or said at least one virtual road signpost, comprised in the message, sent by the application server, has been applied by said mobile device. Confirmation of sent instructions is well known in the art. Someone skilled in the art before the effective filling would have found it obvious to include confirmation of actions based on the motivation to verify there is not an error in the system. Haag does not explicitly teach instructions to the users on the behaviors to be followed in order to maximize traffic flow, reduce waiting times and minimize impediments to smooth circulation in safe conditions. However Yang teaches in a similar field of distributing traffic instructions sending messages or controlling vehicles to proceed through an open lane (see at least Yang Col 18 Lines 8-15: "In some embodiments, if the mitigation road segment includes a single open lane, the target mitigation speed may 10 increase or maximize the passing flow rate at which the traffic stream flowing through the only open lane passes the first controllable vehicle 103 and/or the proximate controllable vehicles 103 as the first controllable vehicle 103 and/or the proximate controllable vehicles 103 travel in their corresponding lane at the target mitigation speed."). It would have been obvious to someone skilled in the art before the effective filing date to include instructions to maximize traffic flow based on the motivation to clear the congestion that caused the initial alert/signpost.
Regarding claim 5, the combination of Haag, Pittman, Kato, and Yang remains as applied to claim 4. Haag further teaches importing, by an advanced virtual signpost import module of the application server, the second plurality of information and a third plurality of information such as instructions and directions to the users on the behaviors to be followed in order to maximize traffic flow, reducing waiting times and minimize impediments to smooth circulation in safe conditions upon the road traffic conditions of an identified portion of the supervised road network when Haag discloses receiving information from local governments, traffic managers and other authority (see at least Haag para 90-95). It would have been obvious to someone skilled in the art to import this information to create messages and signposts as mapped above.
Regarding claim 10, the combination of Haag and Pittman remains as applied to claim 4. Haag further teaches wherein the step of providing, by the traffic manager module, the application server with the second plurality of information representative of the road traffic condition of the portion of the supervised road network identified by the position of the mobile device, is performed automatically or manually by a traffic management operator of the traffic manager module (see at least Haag para 26: "For example, message-related information may be used to determine the effect of incidents, construction, weather, traffic or other conditions, or to analyze data associated with mobile devices."). While not explicitly automatically or manually, the traffic information is obtained by a traffic manager module. It would have been obvious to someone skilled in the art to collect information automatically or manually as those are the only two ways to collect it.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US Pub. No. 2012/0326896) teaches providing location-based traffic information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        

	/ANGELA Y ORTIZ/     Supervisory Patent Examiner, Art Unit 3663